DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/815704 filed on March 11, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on November 23, 2020, February 8, 2021 and March 15, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The features of claim 20, lines 2-5 “each of the 3-phase power lead wires being drawn toward the inner circumferential surface of the stator core through the curved groove, wherein the coil has an end drawn out from each of the insulators and connected to one of the 3-phases power lead wires” are not shown in the drawings.
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-6 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin et al (Chamberlin) (U.S. PGPub No. 20140015349).
claim 1, Chamberlin discloses (see figs. 1, 5 and 6 below) a stator (2) for a motor (1) (¶ 29), 
the stator (2) comprising: a stator core (40); teeth (43) coupled to the stator core (40) (¶ 34); 
a rotor (4) spaced apart from the stator core (40) in a radial direction of the stator core (40) (¶ 29; ¶ 34); 
and insulators (50, 51), each of the insulators (50, 51) being coupled respectively to a tooth (43) among the teeth (43) and having a hollow shape configured to receive the tooth (43) (Abstract; ¶ 29; ¶ 35; ¶ 8); 
wherein the tooth (43) comprises: a body (42) that extends in the radial direction of the stator core (40), and a pole shoe (46, 47) that extends from one end of the body (42) (¶ 34; ¶ 35), 
wherein an outer surface of the pole shoe (46, 47) is curved and defines a gap between the pole shoe (46, 47) and the rotor (4) (¶ 29; ¶ 30; ¶ 34; ¶ 35), 
wherein each of the insulators (50, 51) comprises: a coil-wound portion (54, 57) that surrounds an outer circumferential surface of the tooth (43) and that is configured to seat a coil (¶ 29; ¶ 34; ¶ 35); and 
side walls (52, 53 and 55, 56) that respectively extend from both sides of the coil-wound portion (54, 57) and that are spaced apart from each other in the radial direction (¶ 34; ¶ 35), 
wherein the side walls (52, 53 and 55, 56) and the coil-wound portion (54, 57) define a space (58, 59) configured to receive the coil (¶ 29; ¶ 34; ¶ 35), 

and one of the side walls (52, 53 and 55, 56) comprises a coupling portion (composed of grooves 65, 66 and corresponding mating structure such as a tongue extension, see ¶ 36) that couples the pair of parts (50, 51) to each other, and wherein the pair of parts (50 and 51) of each of the insulators (50, 51) are coupled to each other to thereby define the coil-wound portion (54, 57), the side walls (52, 53 and 55, 56), and a tooth receiving space (58, 59) that accommodates the tooth (43) therein (¶ 29; ¶ 34 to ¶ 37).

    PNG
    media_image1.png
    492
    610
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    709
    616
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    421
    615
    media_image3.png
    Greyscale

Regarding claim 2/1, Chamberlin discloses (see figs. 1, 5 and 6 above) the pair of parts (50, 51) of each of the insulators comprises: an upper insulator (50) that surrounds an upper portion of the outer circumferential surface of the tooth (43); and a lower insulator (51) that is connected to the upper insulator (51) and that surrounds a lower portion of the outer circumferential surface of the tooth (43) (¶ 29; ¶ 34 to ¶ 37).
Regarding claim 3/2/1, Chamberlin discloses (see figs. 1, 5 and 6 above) the coupling portion (composed of grooves 65, 66 and corresponding mating structure such as a tongue extension, see ¶ 36) is disposed within the one of the side walls (52, 53 and 55, 56) and has a width that is less than a predetermined thickness of the one of the side walls (52, 53 and 55, 56) (since grooves 65, 66 and corresponding tongue that engages the grooves only make up a portion of the sidewall thickness, see ¶ 29; ¶ 34 to ¶ 37).
claim 4/3/2/1, Chamberlin discloses (see figs. 1, 5 and 6 above) the predetermined thickness of the one of the side walls (52, 53 and 55, 56) is defined in the radial direction (see annotated fig. 6 above) of the stator core (40) (¶ 29; ¶ 34 to ¶ 37).
Regarding claim 5/3/2/1, Chamberlin discloses (see figs. 1, 5 and 6 above) the side walls (52, 53 and 55, 56) of each of the insulators comprise: an inner side wall (52, 55) that faces the rotor (4) and that is disposed between the rotor (4) and the coil (coil disposed in winding space 54, 57, see ¶ 35); and an outer side wall (53, 56) that faces the stator core (40) and that is disposed between the coil and the stator core (40) (fig. 7 used to show the general setup of the insulator and stator core, ¶ 29; ¶ 34 to ¶ 37).
Regarding claim 6/5/3/2/1, Chamberlin discloses (see figs. 1, 5 and 6 above) the coupling portion (composed of grooves 65, 66 and corresponding mating structure such as a tongue extension, see ¶ 36) is disposed on a surface of the outer side wall (53, 56) at an interface between the pair of parts (50, 51) of each of the insulators (¶ 29; ¶ 34 to ¶ 37).
Regarding claim 13, Chamberlin discloses (see figs. 1, 5 and 6 above) a motor (1) (¶ 29) comprising: 
a stator (2); and a rotor (4) configured to rotate relative to the stator (2) (¶ 29), 
wherein the stator (2) comprises: a stator core (40), teeth (43) that extend radially inward of the stator core (40) (¶ 29; ¶ 34), 
a coil (3) that is wound around each tooth (43), and insulators (50, 51), each of the insulators being respectively coupled to a tooth (43) among the teeth and having a hollow shape that surrounds the tooth (43) (Abstract; ¶ 4; ¶ 29; ¶ 34 to ¶ 37), and 

each of the pair of parts (50, 51) comprising a coupling portion (composed of grooves 65, 66 and corresponding mating structure such as a tongue extension, see ¶ 36) that couples the pair of parts (50, 51) to each other (¶ 29; ¶ 34 to ¶ 37).
Regarding claim 14/13, Chamberlin discloses (see figs. 1, 5 and 6 above) the pair of parts (50, 51) of each of the insulators comprise: an upper insulator (50) that surrounds an upper portion of the outer circumferential surface of the tooth (43); and a lower insulator (51) that is connected to the upper insulator (51) and that surrounds a lower portion of the outer circumferential surface of the tooth (43) (¶ 29; ¶ 34 to ¶ 37).
Regarding claim 15/14/13, Chamberlin discloses (see figs. 1, 5 and 6 above) the upper insulator (50) and the lower insulator (51) are coupled to each other and define side walls (52, 53 and 55, 56) of each of the insulators, the side walls (52, 53 and 55, 56) comprising: an inner side wall (52, 55) that faces the rotor (4) and that is disposed between the rotor (4) and the coil (3); and28Attorney Docket No.: 19819-1172001Client Ref.: OP-2019-0754-US-000/HA; LGE Ref.: 19LSL057US02 an outer side wall (53, 56) that faces the stator core (40) and that is disposed between the coil (3) and the stator core (40) (fig. 7 used to show the general setup of the insulator and stator core, ¶ 29; ¶ 34 to ¶ 37).
Regarding claim 16/15/14/13, Chamberlin discloses (see figs. 1, 5 and 6 above) the outer side wall (53, 56) defines the coupling portion (composed of grooves 65, 66 and corresponding mating structure such as a tongue extension, see ¶ 36) at an interface between the pair of parts (50, 51) of each of the insulators (¶ 29; ¶ 34 to ¶ 37).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Tashiro et al (Tashiro) (U.S. PGPub No.  20130009512).
Regarding claim 7/2/1, Chamberlin teaches the device of claim 2 but does not explicitly teach the lower insulator comprises an extension wall that extends upward from a top portion of the lower insulator, and wherein the upper insulator comprises a step portion that extends downward from a26Attorney Docket No.: 19819-1172001 Client Ref.: OP-2019-0754-US-000/HA; LGE Ref.: 19LSL057US02bottom portion of the upper insulator and that mates with the extension wall.
However, Tashiro teaches (see figs. 1, 3 and 6 below) the lower insulator (20A) comprises an extension wall (25A) that extends upward from a top portion of the lower insulator (20A), and wherein the upper insulator (20B) comprises a step portion (25B) that extends downward from a26Attorney Docket No.: 19819-1172001Client Ref.: OP-2019-0754-US-000/HA; LGE Ref.: 19LSL057US02 bottom portion of the upper insulator (20B) and that mates with the extension wall (25A) (Abstract; ¶ 51; ¶ 66; ¶ 67) in order to provide proper alignment and easy, reliable installation (Tashiro, ¶ 5, ¶ 6, ¶ 105).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide the lower insulator comprises an extension wall that extends 


    PNG
    media_image4.png
    533
    722
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    465
    623
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    462
    613
    media_image6.png
    Greyscale

Regarding claim 8/7/2/1, Chamberlin in view of Tashiro teaches the device of claim 7 but does not explicitly teach the extension wall defines an inner surface of the insulator that faces the tooth.
However, Tashiro further teaches (see figs. 1, 3 and 6 above) the extension wall (25A) defines an inner surface of the insulator (20A) that faces the tooth (12, fig. 2) (Abstract; ¶ 51; ¶ 66; ¶ 67) in order to provide proper alignment and easy, reliable installation (Tashiro, ¶ 5, ¶ 6, ¶ 105).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin in view of Tashiro and provide the extension wall defines an inner surface of 
Regarding claim 17/14/13, Chamberlin teaches the device of claim 14 but does not explicitly teach the lower insulator comprises an extension wall that extends upward from a top portion of the lower insulator, and wherein the upper insulator comprises a step portion that extends downward from a26Attorney Docket No.: 19819-1172001 Client Ref.: OP-2019-0754-US-000/HA; LGE Ref.: 19LSL057US02bottom portion of the upper insulator and that mates with the extension wall.
However, Tashiro teaches (see figs. 1, 3 and 6 above) the lower insulator (20A) comprises an extension wall (25A) that extends upward from a top portion of the lower insulator (20A), and wherein the upper insulator (20B) comprises a step portion (25B) that extends downward from a26Attorney Docket No.: 19819-1172001Client Ref.: OP-2019-0754-US-000/HA; LGE Ref.: 19LSL057US02 bottom portion of the upper insulator (20B) and that mates with the extension wall (25A) (Abstract; ¶ 51; ¶ 66; ¶ 67) in order to provide proper alignment and easy, reliable installation (Tashiro, ¶ 5, ¶ 6, ¶ 105).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide the lower insulator comprises an extension wall that extends upward from a top portion of the lower insulator, and wherein the upper insulator comprises a step portion that extends downward from a26Attorney Docket No.: 19819-1172001Client Ref.: OP-2019-0754-US-000/HA; LGE Ref.: 19LSL057US02 bottom portion of the upper insulator and that mates with the extension wall as taught by Tashiro in order to provide proper alignment and easy, reliable installation (Tashiro, ¶ 5, ¶ 6, ¶ 105).
Regarding claim 18/17/14/13, Chamberlin in view of Tashiro teaches the device of claim 17 but does not explicitly teach the extension wall defines an inner surface of the insulator that faces the tooth.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin in view of Tashiro and provide the extension wall defines an inner surface of the insulator that faces the tooth as further taught by Tashiro in order to provide proper alignment and easy, reliable installation (Tashiro, ¶ 5, ¶ 6, ¶ 105).
10.	Claims 9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Wust et al (Wust) (U.S. PGPub No. 20180183290).
Regarding claim 9/2/1, Chamberlin teaches the device of claim 2 but does not explicitly teach each of the insulators defines a curved groove disposed at an outer portion of the insulator that faces an inner circumferential surface of the stator core, the curved groove being configured to receive the coil drawn out from the insulator.
However, Wust teaches (see fig. 1 and 2 below) the insulator (100) defines a curved groove (11) disposed at an outer portion of the insulator (100) that faces an inner circumferential surface of the stator core (50), the curved groove (11) being configured to receive the coil (see annotated fig. 1 below) drawn out from the insulator (100) (¶ 44; ¶ 50 to ¶ 53) in order to easily connect the winding wire without significant expense and reduce risk of a short circuit (Wust, ¶ 15; ¶ 16).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of 
    PNG
    media_image7.png
    684
    657
    media_image7.png
    Greyscale
expense and reduce risk of a short circuit (Wust, ¶ 15; ¶ 16).


    PNG
    media_image8.png
    691
    606
    media_image8.png
    Greyscale

Regarding claim 19/13, Chamberlin teaches the device of claim 13 but does not explicitly teach each of the insulators defines a curved groove disposed at an outer 
However, Wust teaches (see fig. 1 and 2 above) the insulator (100) defines a curved groove (11) disposed at an outer portion of the insulator (100) that faces an inner circumferential surface of the stator core (50), the curved groove (11) being configured to receive the coil (see annotated fig. 1 above) drawn out from the insulator (100) (¶ 44; ¶ 50 to ¶ 53) in order to easily connect the winding wire without significant expense and reduce risk of a short circuit (Wust, ¶ 15; ¶ 16).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin and provide each of the insulators defines a curved groove disposed at an outer portion of the insulator that faces an inner circumferential surface of the stator core, the curved groove being configured to receive the coil drawn out from the insulator as taught by Wust in order to easily connect the winding wire without significant expense and reduce risk of a short circuit (Wust, ¶ 15; ¶ 16).
Regarding claim 20/19/13, Chamberlin in view of Wust teaches the device of claim 19 but does not explicitly teach 3-phases power lead wires, each of the 3-phase power lead wires being drawn toward the inner circumferential surface of the stator core through the curved groove, wherein the coil has an end drawn out from each of the insulators and connected to one of the 3-phases power lead wires.
However, Wust further teaches (see figs. 1 and 2 above) 3-phases power lead wires (2), each of the 3-phase power lead wires (2) being drawn toward the inner circumferential surface of the stator core (50) through the curved groove (11), wherein 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin in view of Wust and provide 3-phases power lead wires, each of the 3-phase power lead wires being drawn toward the inner circumferential surface of the stator core through the curved groove, wherein the coil has an end drawn out from each of the insulators and connected to one of the 3-phases power lead wires as further taught by Wust in order to easily connect the winding wire without significant expense and reduce risk of a short circuit (Wust, ¶ 15; ¶ 16).
11.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin in view of Wust as applied to claim 9 above, and further in view of Gervais et al (Gervais) (U.S. PGPub No. 20170005535).
Regarding claim 10/9/2/1, Chamberlin in view of Wust teaches the device of claim 9 but does not explicitly teach 3-phases power lead wires and a neutral-point lead wire, wherein the coil has a first end connected to one of the 3-phases power lead wires and drawn out from each of the insulators in a first direction, and a second end connected to the neutral-point lead wire and drawn out from each of the insulators in a second direction different from the first direction.
However, Gervais teaches (see fig. 10 below) 3-phases power lead wires (191) and a neutral-point lead wire (192), wherein the coil (19) has a first end connected to one of 

    PNG
    media_image9.png
    502
    796
    media_image9.png
    Greyscale

 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin in view of Wust and provide 3-phases power lead wires and a neutral-point lead wire, wherein the coil has a first end connected to one of the 3-phases power lead wires and drawn out from each of the insulators in a first direction, and a second end connected to the neutral-point lead wire and drawn out from each of the insulators in a 
Regarding claim 11/10/9/2/1, Chamberlin in view of Wust and Gervais teaches the device of claim 10 but does not explicitly teach each of the 3-phase power lead wires is drawn toward the inner circumferential surface of the stator core.
However, Wust further teaches (see figs. 1 and 2 above) each of the 3-phase power lead wires (2) is drawn toward the inner circumferential surface of the stator core (50) (fig. 1; ¶ 55 to ¶ 57) in order to easily connect the winding wire without significant expense and reduce risk of a short circuit (Wust, ¶ 15; ¶ 16).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin in view of Wust and Gervais and provide each of the 3-phase power lead wires is drawn toward the inner circumferential surface of the stator core as further taught by Wust in order to easily connect the winding wire without significant expense and reduce risk of a short circuit (Wust, ¶ 15; ¶ 16).
Regarding claim 12/10/9/2/1, Chamberlin in view of Wust and Gervais teaches the device of claim 10 but does not explicitly teach each of the 3-phase power lead wires is connected to a power terminal disposed vertically above the stator core, and wherein the neutral-point lead wire is connected to a neutral terminal disposed vertically below the stator core.
However, Gervais further teaches (see fig. 10 above) each of the 3-phase power lead wires (191) is connected to a power terminal (36) disposed vertically above the stator core (see annotated fig. 10 above), and wherein the neutral-point lead wire (192) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chamberlin in view of Wust and Gervais and provide each of the 3-phase power lead wires is connected to a power terminal disposed vertically above the stator core, and wherein the neutral-point lead wire is connected to a neutral terminal disposed vertically below the stator core as further taught by Gervais in order to provide reliable connections while reducing the possibility of interference (Gervais, ¶ 45; ¶ 90).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mizoue (U.S. PGPub No. 20160072351) teaches a stator having coils whose ends are housed in corresponding groove portions. First convexity part protruding towards first wall surface side is formed on the first wall surface. Second convexity part protruding towards second wall surface side is formed on second wall surface, where the first and second convexity parts are formed at offset positions with respect to each other in circumferential direction. Connection portions are drawn out toward an outer diameter side from a middle portion of the corresponding first and second convexity parts.
	Kato (U.S. Patent No. 8497618) teaches a stator for a rotary electrical machine, includes a stator core in a cylinder shape and having plural magnetic pole teeth, which 
Azusawa (U.S. Patent No. 9705373) teaches an insulator includes a first insulator segment and a second insulator segment that are substantially L-shaped. The first insulator segment includes a side portion, on which an insulating sheet is disposed so as to cover at least a part of one circumferential-direction end surface of the tooth, and a front portion facing one stacking-direction end surface of the tooth. The second insulator segment includes a side portion, on which an insulating sheet is disposed so as to cover at least a part of the other circumferential-direction end surface, and a front portion facing the other stacking-direction end surface. A rectangular protrusion formed on the first insulator segment and a rectangular hole formed in the second insulator segment engage with each other so as to have a movement clearance in which the rectangular protrusion and the rectangular hole are relatively movable in a stacking direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ALEXANDER A SINGH/
Examiner, Art Unit 2834